EXHIBIT 10.7

[emblem]

NOTARY

WALTHER METZGER

ERFURT



--------------------------------------------------------------------------------

Doc. roll no. M 0 0 0 8 for 2008         (ASOLA/Fe)

Recorded in Erfurt on January 4, 2008

Before me,

Walther Metzger,

notary practicing in Erfurt,

the following persons appeared, identified by means of presentation of their
official photo IDs:

 

1. Mr. Reinhard Wecker,

born on September 26, 1957,

residing at Kiefernstrasse 20, D-82223 Eichenau;

 

2. Dr. Kolja Petrovicki,

born on March 17, 1974,

business address Barckhausstrasse 12-16, 60325 Frankfurt am Main.

Mr. Reinhard Wecker stated that he was not acting in his own name in this legal
transaction, but instead:

 

a) is acting (with exclusion of personal liability) in the name of and by
instruction of asola Advanced and Automotive Solar Systems GmbH, a Gesellschaft
mit beschränkter Haftung [limited liability corporation] properly formed under
German law and headquartered at Paul-Böhring-Str. 3, D-99428 Isseroda,
registered in the Commercial Register of the Jena Municipal Court under HRB
112643, as its general manager, released from the restrictions of § 181 BGB
[Civil Code] and authorized to individually represent the corporation,

 

b) and in the name of and by instruction of ConSolTec GmbH, a Gesellschaft mit
beschränkter Haftung [limited liability corporation] properly formed under
German law and headquartered at Kiefernstrasse 20, D-82223 Eichenau, registered
in the Commercial Register of the Munich Municipal Court under HRB 143414, as
its general manager, released from the restrictions of § 181 BGB [Civil Code]
and authorized to individually represent the corporation.



--------------------------------------------------------------------------------

The notary confirmed on the basis of examination of the Commercial Register of
the Jena Municipal Court HR B 112643 of 12/28/2007 that asola Advanced and
Automotive Solar Systems GmbH is registered there and can be represented by
Mr. Reinhard Wecker individually and under exemption from § 181 BGB. A printout
from the Commercial Register is attached to the document as Appendix A.

The notary confirmed on the basis of examination of the Commercial Register of
the Munich Municipal Court HR B 143141 of 12/28/2007 that ConSolTec GmbH is
registered there and can be represented by Mr. Reinhard Wecker individually and
under exemption from § 181 BGB. A printout from the Commercial Register is
attached to the document as Appendix B.

Dr. Kolja Petrovicki stated that he was not acting in his own name in this legal
transaction, but instead was acting (with exclusion of personal liability) in
the name of and by instruction of Quantum Fuel Systems Technologies Worldwide,
Inc., a capital corporation properly formed under the law of the State of
Delaware, USA, headquartered at 17872 Cartwright Road, Irvine, CA 92614,
California, USA, on the basis of a power of attorney issued by said corporation
and certified by the Secretary of the corporation and which is certified by a
notary public and provided with an apostille. These documents were only present
today electronically in the form of a .pdf. Printouts thereof were placed in the
document as Appendix C. The original will be submitted to the notary later, and
it is intended that he likewise place it in the document as an appendix.
Dr. Kolja Petrovicki stated that he assumes no liability for the existence of
the power of attorney or concerning receipt of the original of the power of
attorney.

The notary pointed out to the persons appearing that he has given no information
concerning the tax consequences of the recording of this document.

The persons appearing then declared and requested the recording of the following

framework agreement

between

 

- 2 -



--------------------------------------------------------------------------------

1. Quantum Fuel Systems

Technologies Worldwide, Inc.

17872 Cartwright Road

Irvine, CA 92614

USA

- “QUANTUM” -

and

 

2. asola Advanced and Automotive Solar Systems GmbH

Paul-Böhringer-Str. 3

D-99428 Isseroda

Deutschland

- “ASOLA” -

and

 

3. ConSolTec GmbH

Kiefernstr. 20

D-82223 Eichenau

Deutschland

- “SHAREHOLDER” -

- The SHAREHOLDER, ASOLA and QUANTUM are hereinafter also referred to jointly as
the “Parties.”

Preliminary comments

The SHAREHOLDER holds three shares in ASOLA with a nominal values of EUR
25,000.00 (in words: twenty-five thousand Euro) (“Share A”), EUR 250.00 (in
words: two hundred fifty Euro) (“Share B”) and EUR 12,250.00 (in words: twelve
thousand two hundred fifty Euro) (“Share C”) (Shares A, B and C are hereinafter
referred to jointly as “existing shares”).

 

- 3 -



--------------------------------------------------------------------------------

The listed capital of ASOLA is thus EUR 37,500.00 (in words: thirty-seven
thousand five hundred Euro).

ASOLA is active in the development, manufacture and marketing of solar
equipment.

QUANTUM, ASOLA and the SHAREHOLDER agree that ASOLA and the SHAREHOLDER will
assist QUANTUM with its solar project in the U.S. by means of consultation and
support with respect to the construction of a production facility in California
with annual peak capacity of at least 30 MWp (“U.S. Solar Project”), including
specification of the necessary and appropriate outfitting, along with
operational startup, as well as the furnishing of module technology, training
and marketing.

As counter-performance for the consulting on the U.S. Solar Project by ASOLA and
the SHAREHOLDER, the SHAREHOLDER shall receive an equity interest in the U.S.
Solar Project in the amount of 15%, which QUANTUM hereby irrevocably promises to
transfer. Additional details are to be negotiated at an appropriate time, which
shall be set jointly by the parties, but not later than December 2008.

ASOLA and the SHAREHOLDER further intend to increase ASOLA’s production output
at its production location in Erfurt, Germany, during 2008 from the current
level of 10 MWp to at least 30 MWp. QUANTUM will support this by means of an
investment of EUR 1,200,000.00 (“additional investment”) on or before March 31,
2008. However, QUANTUM’s duty to make such additional investment shall be
dependent upon, and subject to the condition precedent of, ASOLA having secured
additional investments, financing and/or state support in the anticipated amount
of EUR 3,000,000.00 to 5,000,000.00 (the “Co-Investments”) (depending on needs)
that are necessary in order to increase ASOLA’s production capacity to at least
30 MWp. QUANTUM’s ownership share in ASOLA must total 24.9% following this
expansion.

Following completion of its audit of ASOLA, QUANTUM is willing to acquire a
share in ASOLA in the nominal amount of EUR 9,350.00 (in words: nine thousand
three hundred fifty Euro) (“QUANTUM Share” or “Share D”) from the SHAREHOLDER,
which is willing to divide Share A with a nominal value of EUR 25,000.00 into
two new shares with nominal value of EUR 9,350.00 and EUR 15,650.00 (“Share
A1”), such that QUANTUM receives an equity interest of 24.9% of the capital
stock and voting rights in ASOLA.

 

- 4 -



--------------------------------------------------------------------------------

In light of the mutual promises set forth herein, the parties to this contract
agree as follows:

§ 1

Sale and transfer

 

(1) The SHAREHOLDER hereby divides Share A into Shares A1 and D, as described
above, and the SHAREHHOLDER hereby sells and assigns Share D to QUANTUM subject
to the condition precedent of payment of the purchase price set forth in
paragraphs 2.2, and QUANTUM hereby purchases Share D and accepts said
assignment.

The condition precedent set forth in paragraph 1.1 shall be deemed to be
indisputably fulfilled by QUANTUM upon receipt of payment confirmation (as
defined in paragraph 2.3, below).

 

(2) The sale and transfer of Share D shall include all ancillary rights and
obligations associated therewith. The rights to profits associated with Share D
earned after 1/1/2008 shall be transferred to QUANTUM by means of this
agreement.

 

(3) By shareholder resolution dated January 4, 2008, the SHAREHOLDER granted its
consent to the division of Share A into Share A1 and Share D, as well as to the
sale and transfer of Share D as set forth in this agreement, in accordance with
the provisions of § 11 paragraph 1 of the corporation’s articles of
incorporation, which are attached as Appendix 1.3.

 

- 5 -



--------------------------------------------------------------------------------

§ 2

Purchase price

 

(1) The purchase price for Share D is EUR 300,000.00 (three hundred thousand
Euro).

 

(2) QUANTUM shall pay the purchase price within five banking business days in
Frankfurt am Main after the signing of this agreement by means of wire transfer
to account no. 1614809 at Sparkasse Fürstenfeldbruck, bank routing number 700
530 70, IBAN: DE37 7005 3070 0001 6148 09, SWIFT BIC: BYLADEM1FFB,
Fürstenfeldbruck-Eichenau, Germany.

 

(3) The SHAREHOLDER shall confirm payment of the purchase price in writing
immediately after receipt of payment as set forth in paragraph 2.2 (“payment
confirmation”).

 

(4) Four to six (4-6) months after the conclusion of this transaction, QUANTUM
shall provide ASOLA’s bank with a bank suretyship of EUR 1,000,000.00 (in words:
one million Euro), which shall be used exclusively for ASOLA’s credit line at
ASOLA’s bank for the need-dependent procurement of additional operating
resources. ASOLA shall not owe any compensation for the furnishing of the
suretyship. Subject to contrary agreements with ASOLA’s bank, QUANTUM’s
obligation to furnish the suretyship shall come to an end if QUANTUM is no
longer a shareholder of ASOLA, but not later than December 31, 2012.

§ 3

Amendment of the articles of incorporation

The SHAREHOLDER held a special shareholders’ meeting today and adopted a
notarially recorded shareholder resolution (“shareholder resolution”) under the
officiating notary’s document roll no. 6 for 2008. A copy of the document is
attached as Appendix 3.1. On the basis of said resolution, the articles of
incorporation of ASOLA are now in the version set forth in Appendix 1.3. If the
Commercial Register objects to the content or form of the proposed articles of
incorporation set forth in Appendix 3.1, the parties agree to carefully work to
eliminate such objections by adopting appropriate shareholder resolutions.

 

- 6 -



--------------------------------------------------------------------------------

§ 4

Assurances

ASOLA and the SHAREHOLDER each give QUANTUM their assurance that the following
statements are, in every respect, complete, correct and not misleading (all of
the assurances given in this § 4 are hereinafter jointly referred to as
“assurances” and individually as an “assurance”), effective in each instance
from the date of this agreement, unless expressly designated that an assurance
is given effective from a different date; the parties assume in this regard that
(i) the SHAREHOLDER and ASOLA are jointly and severally liable for intentional
or grossly negligent breaches of assurances and that (ii) the assurances do not
constitute a guarantee of specific attributes within the meaning of §§ 443, 444
BGB [Civil Code].

 

(1) Condition of the corporation/shares

 

  1.1 The information in preliminary comments one and two is complete and
correct. ASOLA was properly established and exists lawfully and in good standing
under German law. ASOLA is entitled and authorized without restriction to own
its assets, conduct its business in the existing manner and own and operate the
real property and assets it currently owns and operates. ASOLA’s currently valid
articles of incorporation date from 1/4/2008 (Appendix 1.3). The sole amendment
of the articles of incorporation compared to the version dated 6/29/2007 arises
from the officiating notary’s document 06 for 2008. Following that, no further
resolutions or other declarations have been adopted to amend the articles of
incorporation of ASOLA, and no Commercial Register entries are currently pending
with respect to ASOLA, with the exception of implementation of the officiating
notary’s document no. 06 for 2008 (Appendix 3.1).

 

- 7 -



--------------------------------------------------------------------------------

  1.2 No insolvency proceedings or similar proceedings against ASOLA have been
opened or threatened and no petitions for such proceedings have been filed, and
there are no circumstances that necessitate the opening of such a proceeding or
the filing of such a petition. ASOLA is neither unable to make payments nor
overindebted. No overdue payment obligations exist arising from guaranties,
loans, borrowed funds or interest. There is no outstanding valid decree or
outstanding valid order concerning the liquidation or dissolution of ASOLA or
concerning the appointment of a liquidator for ASOLA; no meeting has been called
for such purpose, and no such motion has been submitted.

 

  1.3 The existing shares in ASOLA were properly issued in accordance with
German law. The existing SHAREHOLDER is the unrestricted legal and economic
owner of the shares in ASOLA and is their lawful and sole owner. The existing
shares are not pledged, attached or otherwise encumbered by rights of third
parties, liens, security interests or usufructary rights, and they are not
subject to (i) fiduciary relationships, silent interests, sub-interests or
similar agreements, (ii) impending transfers or other dispositions, (iii) sales,
capital contributions or other contractual agreements that establish an
obligation to transfer or encumber or (iv) a shareholder resolution concerning
the redemption of shares.

 

  1.4 The existing shares constitute the entire capital stock of ASOLA. There is
no preemptive right, right of first refusal, subscription right, option right,
conversion right or similar right on the part of any third party with respect to
the existing shares. This assurance does not relate to legal succession causa
mortis.

 

  1.5 The existing shares are fully paid in. All capital contributions have been
made in accordance with applicable law and have not been repaid or returned in
whole or in part, in an open or concealed manner, directly or indirectly.

 

- 8 -



--------------------------------------------------------------------------------

No obligations exist to make further capital contributions. Neither the
SHAREHOLDER nor parties affiliated with the SHAREHOLDER within the meaning of §
15 AO [Tax Code] and § 138 InsO [Insolvency Code] (“affiliated parties”) have
granted ASOLA loans […] or received loans […], with the exception of those that
are listed in Appendix 4.1.5. Appendix 4.1.5 was read aloud and is a component
of the contract. The loan contracts are attached to the document in copy form
for informational purposes.

 

  1.6 With the exception of this contract, ASOLA is not a party to any agreement
in connection with the acquisition or sale of equity interests in other
entities, business operations or business offices or a party to any similar
legal transaction that contains the foregoing. ASOLA currently holds no such
equity interests.

 

(2) Annual financial statements, books and records

 

  2.1 The annual financial statements Appendix 4.10.1 convey a picture of the
asset, financial and earnings situation of ASOLA that is in conformity with the
actual circumstances. As of the balance sheet closing date, no circumstances
existed that would cause individual items of the annual financial statements to
be incorrect or incomplete. The annual financial statements have been properly
audited and provided with an unrestricted audit certificate.

 

  2.2 Appendix 4.2.4 contains a correct and complete list of all loan contracts
in which ASOLA is involved as a party. The collateral that has been provided can
be found in the copies of all loan contracts that have been placed in the
document as an appendix for informational purposes. No circumstances are present
that give rise to termination of said loan contracts by a creditor.

 

  2.3 No complaints have been served on ASOLA, and no compensatory damage claims
based on product liability or product defects have otherwise been announced by
third parties that are not reflected in the annual financial statements.

 

- 9 -



--------------------------------------------------------------------------------

(3) Industrial proprietary rights

 

  3.1 ASOLA is not the holder of registered patents, brands, trademarks,
industrial proprietary rights or applications for such rights (“industrial
proprietary rights”).

 

  3.2 To the best of ASOLA’s knowledge, none of the procedures used in the
manufacturing process at the Erfurt business location infringe industrial
proprietary rights of any third party. No such infringement has been asserted
against ASOLA in writing.

 

(4) Assets

 

  4.1 ASOLA owns no real property. ASOLA is not aware of any pollution of the
soil or ground water on the pieces of real property that ASOLA currently uses or
has previously used that obligates ASOLA to eliminate such pollution or pay
compensatory damages.

 

  4.2 ASOLA is the legal and economic owner of the entirety of the capital
assets and the entirety of the current assets (hereinafter referred to as in the
aggregate “capital assets and current assets”) that are contained in the annual
financial statements according to ASOLA’s books and records (“ASOLA’s capital
assets and current assets”), with the exception of the capital assets and
current assets (i) that were disposed of after the closing date of the annual
financial statements within the framework of the normal course of business or
(ii) that are subject to suppliers’ retentions of title typical in the industry.

 

  4.3 With the exception of industry-typical retentions of title and the
collateral assignments listed in Appendix 4.4.3, ASOLA’s assets are not
encumbered by rights of third parties, particularly the SHAREHOLDER or parties
affiliated with the SHAREHOLDER. With the exception of industry-typical
retentions of title, ASOLA has free power of disposition over its assets in
every respect, and these provisions do not breach any legal obligations of
ASOLA.

 

- 10 -



--------------------------------------------------------------------------------

  4.4 ASOLA’s capital assets and current assets and the capital assets leased by
ASOLA were properly maintained, are in good condition (subject to normal wear
and tear) and functional and are, in terms of their condition and quantity,
reasonable for conducting ASOLA’s business in the existing manner.

 

  4.5 ASOLA is the owner of or maintains valid lease and/or license contracts
for the entirety of the standard computer hardware, software, networks and other
information technology (hereinafter referred to in the aggregate as “standard
information technology”) currently used by ASOLA for the conduct of its business
in the existing manner. With respect to the specifically adapted computer
hardware and software, ASOLA is the owner of or maintains valid lease and/or
license contracts for such hardware and software.

 

  4.6 Unless otherwise listed in the annual financial statements, there are, to
the best of ASOLA’s knowledge, no accounts receivable debtors of ASOLA’s that
are insolvent or unable to pay or have suspended or stopped payment of debts
that are due.

 

(5) Employees

 

  5.1 There are no collective bargaining agreements or agreements with an
employee committee.

 

  5.2 ASOLA does not have an employee committee.

 

  5.3 All of ASOLA’s remuneration and withholding obligations to or with respect
to its current and former employees (with the exception of unused vacation time,
sick time and absences due to sickness) for periods prior to the date of this
agreement have been paid by ASOLA or appropriately reflected in the annual
financial statements.

 

- 11 -



--------------------------------------------------------------------------------

  5.4 All of ASOLA’s remuneration obligations to employees or general managers
in accordance with the German Employee Invention Act are fully paid and settled.

 

  5.5 The employment contracts between ASOLA and its employees and contracts for
services of ASOLA’s general managers contained no so-called “golden parachutes”
or similar severance compensation clauses with respect to contractual
termination.

 

(6) Public law

 

  6.1 ASOLA possesses (i) all approvals, licenses and other public law permits
that are necessary to the conduct of its business in the existing manner and
important to the business (“permits”), (ii) the permits are valid and are not
being contested by third parties, nor is ASOLA aware of circumstances that would
justify such contestation, and (iii) no proceedings concerning revocation or
withdrawal of a permit has been initiated or threatened, nor is ASOLA aware of
circumstances that would justify the initiation of such a proceeding.

 

  6.2 ASOLA has complied, and continues to comply, in substantial part with the
conditions of the permits, including any and all ancillary provisions, as well
as the pertinent statutes and applicable legal provisions and all orders,
resolutions or decrees or restrictions by German judicial authorities,
governmental authorities or oversight authorities (hereinafter referred to in
the aggregate as “administrative provisions”) of all relevant legal systems. No
assertion has been made of non-compliance with the conditions of the permits,
applicable statutes and provisions or any administrative provision, and ASOLA is
not aware of any circumstances that would justify such assertions.

 

  6.3 There are no ongoing governmental or criminal investigations against
ASOLA. No such investigation is threatened, and ASOLA is not aware of any
circumstances that would justify the initiation of such an investigation.

 

- 12 -



--------------------------------------------------------------------------------

  6.4 ASOLA has not received, applied for or appropriated any public grants,
supplements, assistance or other subsidies of any kind (particularly loans under
the European Recovery Program) (hereinafter referred to in the aggregate as
“public subsidies”), with the exception of those that are listed in Appendix
4.6.5. Public subsidies have not been repaid, nor do they have to be repaid, nor
are there currently any governmental or judicial proceedings pending for this
purpose, and there is no reason to open such a proceeding.

 

  6.5 Neither ASOLA nor the SHAREHOLDER is currently aware of any factual
situation or circumstance that would prohibit the increase of ASOLA’s production
output with respect to the assembly of 30 MWp modules; in particular:

 

  6.5.1 it is expected that all of the public and private licenses, permits,
approvals and authorizations (“licenses”) necessary to the unrestricted
continuation of the business by ASOLA, including the aforementioned production
increase, are or will be issued, because ASOLA has a legal claim thereto,

 

  6.5.2 ASOLA’s business has been conducted in accordance with such licenses and
all provisions of public law and will continue to be so conducted in the future,

 

  6.5.3 there is currently no evidence to suggest—and ASOLA is not aware of any
grounds for— the revocation or restriction of such licenses or grounds enabling
third parties or governmental agencies to raise objections to continuation of
ASOLA’s businesses or to the aforementioned production expansion.

 

- 13 -



--------------------------------------------------------------------------------

(7) Insurance

Appendix 4.7 contains a correct and complete list of all of the insurance
maintained by ASOLA and correctly states for each of these insurance contracts
the insured risk, insurance company, insurance number, date, term, annual
premium and maximum coverage sum of the insurance (the insurance listed or to be
listed under Appendix 4.7 “Insurance”). ASOLA has properly paid all premiums and
fulfilled all other obligations and responsibilities arising from the insurance.
Appendix 4.7 was read aloud and is a component of the contract.

The insurance contracts cover all risks that are typically insured.

No claims arising from these insurance contracts are pending, and ASOLA is not
aware of any circumstances that could lead to any such claim.

 

(8) Lawsuits

There are no judicial lawsuits or arbitration proceedings pending, in which
ASOLA is involved as a plaintiff, defendant or otherwise. No judicial lawsuits
or administrative adversarial proceedings are threatened against ASOLA.

 

(9) Taxes

 

  9.1 In accordance with applicable law, ASOLA has properly and timely submitted
all tax returns, forms and other declarations that have to be submitted in
connection with taxes (“taxes,” including social security insurance
contributions and other public charges) (hereinafter referred to as in the
aggregate as “tax returns”), and all necessary information in these tax returns
is correct and complete to the best of ASOLA’s knowledge. There are currently no
audits, examinations or similar procedures being conducted against ASOLA by tax
authorities.

 

- 14 -



--------------------------------------------------------------------------------

ASOLA is not aware of any grounds for such procedures. The business books and
other records of ASOLA in connection with taxes have been properly maintained
and are correct and complete in all substantial respects.

 

  9.2 All taxes that are required to be withheld and transferred by ASOLA have
been properly withheld and transferred to the appropriate tax agency.

 

  9.3 ASOLA has not received written tax judgments; ASOLA has not concluded any
settlement agreement with a tax office that would influence its tax situation
and is not currently engaged in negotiations in this regard.

 

  9.4 All taxes that ASOLA owes or has to bear have been fully paid in a timely
manner or reflected in the annual financial statements.

 

(10) Absence of substantial changes

 

  10.1 A copy of the audited annual financial statements of ASOLA for the period
ended 12/31/2006 (including balance sheet, income tax, annual report, management
report and auditor’s report) is attached to this agreement as Appendix 4.10.1.

 

  10.2 A copy of the operational evaluations by ASOLA dated September 30, 2007,
are attached to this agreement as Appendix 4.10.2.

 

  10.3 Since 12/31/2006, unless otherwise stated in Appendix 4.10.3 (this
appendix was read aloud and is a component of the contract), (i) ASOLA has
conducted its business within the framework of the ordinary course of business
according to its earlier methods and customs, particularly with respect to the
assumption, securing and servicing of financial obligations, investment expense,
entry into and payment of obligations, price-setting for its products and
services, order acceptance and collection of accounts receivable, (ii) no
substantial detrimental changes have occurred with respect to the financial
situation, assets, business, results of business operation and business
prospects of ASOLA, and (iii) ASOLA has not

 

- 15 -



--------------------------------------------------------------------------------

  (i) disbursed or set any dividends for or granted other payments to the
SHAREHOLDER or parties affiliated with the SHAREHOLDER;

 

  (ii) changed its bookkeeping provisions or procedures (including valuation and
consolidation provisions and procedures);

 

  (iii) granted any guaranties, suretyships, parent company comfort letters,
performance and guarantee suretyships or similar declarations, securing of
obligations or other obligations of third parties;

 

  (iv) entered into any substantial obligations of any kind, with the exception
of liabilities arising from deliveries and services within the framework of the
ordinary course of business;

 

  (v) delayed or otherwise postponed any payments to its suppliers of goods or
services, with the exception of payments within the framework of the normal
course of business;

 

  (vi) sold, transferred, encumbered or otherwise disposed of any substantial
assets, with the exception of dispositions within the framework of the normal
course of business;

 

  (vii) increased the remuneration of its general managers and managerial
employees, blue-collar employees, representatives or consultants beyond the
range of the normal course of business;

 

- 16 -



--------------------------------------------------------------------------------

  (viii) entered into any agreements or other legal transactions with the
existing shareholder or party affiliated with the existing shareholder;

 

  (ix) entered into any agreements with respect to joint ventures, strategic
alliances, joint product development, other forms of cooperation or similar
purposes;

 

  (x) entered into any credit arrangements;

 

  (xi) entered into any representation agreements, agreements with independent
dealers or distributors, franchise agreements or other distribution agreements.

By concluding or signing this framework agreement, neither the SHAREHOLDER nor
ASOLA are breaching any contractual or statutory obligation or giving third
parties reason to terminate a contract with ASOLA or demand compensatory damages
from ASOLA.

§ 5

Legal remedies in the event of breach of an assurance

 

(1) If an assurance proves to be incorrect or incomplete (a “breach”), the
SHAREHOLDER shall be obligated, by way of in-kind restitution, to place QUANTUM
and/or (at QUANTUM’s discretion) ASOLA in the position in which it/they would be
situated had the assurance been correct and complete. If the SHAREHOLDER is not
able to restore such condition within 30 calendar days from receipt of a
judgment, in which a competent court has affirmed the SHAREHOLDER’s liability in
this regard, QUANTUM or, at QUANTUM’s discretion, ASOLA shall be entitled to
demand compensatory money damages for the damage (“loss”) they would not have
suffered had the relevant assurance been correct and complete. If, and to the
extent that, the in-kind restitution or the compensatory damages establish
income that is taxable to QUANTUM or ASOLA, the loss shall include the amount of
the relevant taxes.

 

- 17 -



--------------------------------------------------------------------------------

An equalization of benefits is only to be taken into account to the extent in
which and the point in time at which it actually arose. §§ 249 through 254 BGB
shall apply, unless otherwise defined in this agreement.

 

(2) Claims by QUANTUM against the SHAREHOLDER in accordance with this § 5 shall
become time-barred upon expiration of the following limitation periods:

 

  (i) through 12/31/2010 in the case of breaches (with the exception of breaches
of assurances set forth in § 4 (1) and § 4 (9));

 

  (ii) through 12/31/2012 in the case of breaches of assurances set forth in § 4
(1) and § 4 (9));

§§ 203 through 213 BGB are applicable.

§ 6

Confidentiality

Neither of the parties shall, without the prior written consent of the other
party, inform third parties concerning the existence or content of this
framework agreement or make the framework agreement available to third parties,
unless a statutory or governmental obligation exists to do so. Public
announcements, regardless of the type, shall only be made with respect to the
existence or content of this framework agreement if all of the parties consent
to such an announcement in advance.

§ 7

Additional agreements

 

(1) Additional investment in ASOLA by QUANTUM

 

  (i) Subject to the provisions of this § 7, QUANTUM promises to make an
additional investment in ASOLA as additional paid-in capital in the amount of
EUR 1,200,000.00 on or before March 31, 2008.

 

- 18 -



--------------------------------------------------------------------------------

  (ii) QUANTUM’s obligation to make such additional investment is dependent upon
ASOLA submitting written documentation to QUANTUM’s satisfaction, according to
which ASOLA has secured a co-investment in the range of EUR 3,000,000.00 to
5,000,000.00, depending on needs, prior to March 31, 2008. If such written
documentation has not been presented to QUANTUM prior to March 31, 2008,
QUANTUM’s obligation to make the additional investment shall be delayed until
the point in time at which ASOLA is able to provide such documentation.

 

  (iii) If, after QUANTUM has made its additional investment, ASOLA has only
received a fraction of the co-investment of EUR 3,000,000.00 to 5,000,000.00,
ASOLA shall immediately pay an appropriate portion of the additional investment
back to QUANTUM. For example, ASOLA would be obligated to pay a sum of EUR
400,000.00 back to QUANTUM if ASOLA were only able to secure EUR 2,000,000.00 of
the necessary co-investment of EUR 3,000,000.00 to 5,000,000.00, after QUANTUM
had paid the full sum of EUR 1,200,000.00.

 

(2) Transfer of a share in the U.S. Solar Project

QUANTUM shall construct a realizable 30 MWp production facility in California
within 18 months after the signing of this framework agreement. As
counter-performance for the consulting and support by ASOLA and the SHAREHOLDER
with respect to the construction and operation of the U.S. Solar Project
(including specification of the necessary and appropriate outfitting, the
ordering thereof and the furnishing of module technology, including furnishing
of prototypes and samples for the purpose of certification, training, support
with respect to the procurement of materials, including solar cells, and support
with respect to marketing), QUANTUM irrevocably promises to transfer to the
SHAREHOLDER a 15% equity interest as shareholder of the U.S. Solar Project, as
soon as the U.S. Solar Project is established. It is the goal of the parties to
have the production facility of the U.S. Solar Project operationally ready
within no later than 18 months after the signing of this framework agreement.

 

- 19 -



--------------------------------------------------------------------------------

The SHAREHOLDER shall have the right to transfer all or a portion of the 15%
equity interest to ASOLA, Mr. Reinhard Wecker and/or an affiliated company or
individual of its choice.

§ 8

Miscellaneous

 

(1) All appendices to this framework agreement constitute a component of this
framework agreement to the extent legally permissible (the loan contracts are
attached solely for informational purposes). All of the appendices have been
presented for examination. The parties are aware of the content. The officiating
notary’s notarial document 06 for 2008 was present in the original. It was read
aloud in the presence of the parties. All of the parties waived the attachment
of a certified photocopy. The oral reading of the appendices was waived, to the
extent that this had not already been done. The parties are aware that it is
intended that every page of the appendices that were not read aloud be signed.
Therefore they were signed. In the event of a conflict between an appendix and
the provisions of this agreement, the provisions of this framework agreement
shall govern. Announcement of a point arising from this framework agreement
(including the appendices thereto) shall be deemed to constitute announcement
for all purposes of this framework agreement.

 

(2) This framework agreement and the appendices constitute the entire agreement
between the parties with respect to the subject matter of the contract and shall
replace all prior verbal and written declarations of intent by the parties in
this regard and take their place.

 

(3) Unless a different form is prescribed by mandatory law, amendments of this
framework agreement (including amendments of this provision) must be in written
form and signed by all of the parties in order to be valid.

 

(4) This framework agreement shall be governed by the law of the Federal
Republic of Germany and shall be interpreted in accordance therewith, without
compliance with the principles of conflicts of law under this or other legal
systems.

 

- 20 -



--------------------------------------------------------------------------------

The United Nations Convention on Contracts Concerning the International Purchase
of Goods (CISG) shall not be applicable to this framework agreement.

 

(5) All disputes arising from or in connection with this framework or its
validity shall be finally decided by three arbitration judges in accordance with
the Arbitration Code of the Deutsche Institution für Schiedsgerichtsbarkeit e.V.
[German Institution for Arbitration Jurisdiction] (DIS) under exclusion of the
regular civil courts. The place of the arbitration proceeding shall be Frankfurt
am Main. The language of the arbitration proceeding shall be English.

 

(6) If one or more provisions of this framework agreement is or becomes invalid
or unenforceable in whole or in part, this shall not affect the validity or
enforceability of the other provisions of this framework agreement. In such case
the parties agree to recognize and implement a valid and enforceable provision
or provisions that come(s) as close as possible to the economic purpose pursued
by the parties via such invalid or unenforceable provision or provisions.

 

(7) Unless otherwise regulated in this framework agreement, all agreements and
arrangements between QUANTUM, the SHAREHOLDER and/or affiliated parties and/or
ASOLA shall end effective on the date of this framework agreement, under
exclusion of further liability on the part of any of the parties.

 

(8) Neglect or delay by a party in exercising a right, authority or privilege
under this framework agreement shall not constitute a waiver thereof, and the
individual or partial exercise of a right, authority or privilege shall not
preclude other rights, authorities or privileges. Waiver of a clause, provision
or condition of this framework agreement shall not be deemed to constitute a
continued or ongoing waiver of such clause, provision or condition.

 

- 21 -



--------------------------------------------------------------------------------

(9) The SHAREHOLDER alone shall bear the fees and costs of the recording notary.
Each party shall bear the costs of its own legal consultation.

The notary asked the persons appearing whether the parties they represented were
acting for their own account, to which they responded in the affirmative.

The foregoing record was read aloud, along with the appendices that were
indicated to have been read aloud, by the notary, approved by the persons
appearing and signed personally by them and the notary as follows:

 

/s/ ALAN P. NIEDZWIECKI Alan P. Niedzwiecki President and Chief Executive
Officer –
Quantum Technologies /s/ REINHARD WECKER Reinhard Wecker Chief Executive Officer
–
Asola

[signature]

 

[seal] [illegible] WALTHER METZGER

 

- 22 -